JOHNSON, Judge,
dissenting:
In June 1986, a jury convicted Baxter Hawk of robbery, theft by receiving stolen property, simple assault, possessing instrument of crime and unlawful restraint. The Honorable Eugene H. Clarke, Jr. sentenced him to five to ten years’ imprisonment on the robbery count.
On this appeal, Hawk contends: (1) lack of Commonwealth compliance with Pa.R.Crim.P. 1100, (2) denial of his right to a speedy trial, and (3) improper admission of an oral statement. Following my review of the briefs of the parties and the record, I conclude that each of the three issues is without merit. The majority would vacate Hawk’s conviction, and presumably direct Hawk’s discharge, based upon a claimed denial of Hawk’s constitutional right to a speedy trial. Given the total lack of argument by Hawk on this issue in his brief, as set forth later in this opinion, I would affirm the judgment of sentence. Therefore, I dissent.
On March 28, 1984, Hawk entered Bookbinder’s Restaurant at 15th and Locust Streets in Philadelphia. He ordered and drank a cup of coffee. He then, at gunpoint, robbed employees of cash from the register and fled in a taxicab. A restaurant employee pursued Hawk in a second cab. The employee was on the scene, and identified Hawk, as police arrested him and confiscated the long-barrelled gun used in the robbery.
At issue two, concerning the right to a speedy trial, Hawk’s one-page argument, Brief for Appellant, page 21, is devoid of citation of any authority. He purports to “incorporate ... all relevant facts and arguments set forth in the preceding paragraphs” — presumably, the first section of the Argument, pages 10-20 — without specifying which facts or arguments are relevant to this contention. His sole factual allegation that “not one day of the long delay ... *395was the result of any action by Defendant or caused by Defendant in any way” does not suffice to afford relief. Commonwealth v. Cooley, 484 Pa. 14, 19-20, 398 A.2d 637, 640 (1979). Commonwealth v. Sanford, 299 Pa.Super. 64, 445 A.2d 149 (1982). Pa.R.A.P. §§ 2101, 2119. The second issue is without merit.
At issue three, Hawk again sets forth no authority to support his contention that the oral statement given to Detective Robert Egenlauf on the night of Hawk’s arrest should have been suppressed. Both Hawk and the trial judge rely on the Suppression Hearing Notes of Testimony of June 2, 1986 for resolution of this point. Based upon that transcript, and the arguments contained in the briefs, I find no abuse of discretion by the distinguished trial judge. Commonwealth v. Lark, 505 Pa. 126, 129, 477 A.2d 857, 859 (1984) (scope of review); Commonwealth v. Lowenberg, 481 Pa. 244, 251, 392 A.2d 1274, 1277 (1978) (voluntary statement); Commonwealth v. Johnson, 299 Pa.Super. 172, 175-176, 445 A.2d 509, 511 (1981). Again, I would affirm the trial court on this issue.
Turning to the primary issue, which prompted en banc reargument, Hawk seeks to argue that the Commonwealth lacked due diligence on its petition to extend the time of trial and failed to establish a record sufficient to justify an extension. Based upon my review of the Rule 1100 Petition Hearing Transcript, July 8, 1985,1 find no error by the trial court in granting the petition. I, therefore, must dissent.
From the Rule 1100 Petition Hearing Transcript, the following facts were before Judge Clarke. The complaint in this case was filed on March 18, 1984. Following the preliminary hearing and pretrial conference, discovery was completed and the case was placed in the July 2, 1984 “ready-pool” of Judge Clarke. The Commonwealth was ready at the first listing of the preliminary hearing on March 28, 1984 and remained ready throughout this matter up until July 8, 1985. Because of the individual calendar system in Philadelphia County, the matter had to be sched*396uled according to the court’s calendar. Hearing Transcript, pages 18-19.
The Commonwealth had no control over the scheduling of cases in Judge Clarke’s ready-pool, once they were placed in the pool. Once the case was scheduled before Judge Clarke and in Judge Clarke’s ready-pool, it could not be transferred to another court in order to be tried at an earlier date. July 8, 1985 was the earliest possible date in the first listing for trial once the matter was scheduled in the ready-pool. The Commonwealth’s petition for extension under Rule 1100 was timely filed on August 23, 1984. Hearing Transcript, pages 19, 20.
As the majority correctly points out, Judge Clarke found as fact all of the above, along with his conclusion that July 8, 1985 was the earliest trial date consistent with his calendar, since cases are called in turn, with the earliest run date being called first. Hearing Transcript, page 24.
Rule 1100(c)(3) provided as follows at all times material to this appeal:
(c)(3) Such motion shall set forth facts in support thereof, and shall be granted only upon findings based upon a record showing that trial cannot be commenced within the prescribed period despite due diligence by the Commonwealth and, if the delay is due to the court’s inability to try the defendant within the prescribed period, upon findings based upon a record showing the causes of the delay and the reasons why the delay cannot be avoided.
The Commonwealth’s petition filed pursuant to Rule 1100(c) alleged that the case had been placed in the ready-pool and continued to July 2, 1984 for a five-day jury trial. It further alleged that Judge Clarke was ill and unavailable from July 5, 1984 through August 3, 1984 and would be on vacation and unavailable from August 6, 1984 through September 10, 1984. Neither Hawk nor the majority seriously dispute that Judge Clarke’s calendar was full or that the case was listed for the earliest available date consistent with Judge Clarke’s calendar. I conclude that the requirements of Rule 1100(c)(3) were satisfied, that the Common*397wealth did exercise due diligence and that the causes of the delay and the reasons why that delay was unavoidable are, in fact, included in the record before this court. Commonwealth v. Crowley, 502 Pa. 393, 402-03, 466 A.2d 1009, 1013-14 (1983); Commonwealth v. Bolden, 336 Pa.Super. 243, 250-51, 485 A.2d 785, 789 (1984); Commonwealth v. Briggman, 325 Pa.Super. 333, 337-38, 472 A.2d 1145, 1148-49 (1984).
Moreover, the delay between August 1984, when the petition was filed, and July 1985, when the case was called for a hearing on the petition and trial, would not support discharge under the rule absent a showing of prejudice. Our case law is clear that an unexplained delay, without a showing of prejudice, does not offend the rule. Commonwealth v. Williams, 310 Pa.Super. 501, 509, 456 A.2d 1047, 1051 (1983). As to the element of prejudice, I find none from the record.
The majority cites only to Commonwealth v. Williams, 457 Pa. 502, 327 A.2d 15 (1974) to support its conclusion that Hawk sustained prejudice due to the delay in this case. Williams is readily distinguishable. James Williams had been arrested on a voluntary manslaughter charge but was not tried and convicted until three and one-half years later. In the interim, one potential defense witness had died, two could not be located due to the passage of time, and a fourth — an eyewitness — believed her memory had dimmed over the three and one-half year period and she would not be able to testify fully on behalf of the defendant. Moreover, the Commonwealth conceded in Williams that the length of the pretrial delay was presumptively prejudicial. 457 Pa. at 507, 327 A.2d at 17-18.
In the case now before us, Hawk requested a continuance on the date of the hearing on the Rule 1100 petition. He advised the court that his defense was going to be ambulatory automatism and that he would need expert medical help to prepare for trial. Hearing Transcript, pages 33-42. At that time, Hawk agreed to an extension to November 21, 1985, thirty days after the then-scheduled trial date. The *398trial was again postponed, in late 1985, following appointment of new defense counsel. Nowhere in the record is there any suggestion that any of the delays had an adverse effect upon Hawk’s ability to prepare for trial or on his own well being. I therefore reject the majority’s conclusion that, within the context of a sixth amendment speedy trial analysis, Hawk has sustained any prejudice warranting discharge.
The trial court, itself, was solely responsible for the scheduling of the hearing on the petition to extend. The delay was related to the backlog within the trial division, with the oldest cases being scheduled for disposition first. I find no lack of due diligence by the Commonwealth and I find no error in the court having granted the Rule 1100 petition. Likewise, I find no merit in the claimed denial of the constitutional right to a speedy trial or in the admission of the defendant’s oral statement to the police while in custody. The judgment of sentence should be affirmed. Hence, this dissent.
BROSKY, J., joins.